Citation Nr: 0629750	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  02-10 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
January 1990. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen final disallowed claims for 
service connection for hypertension and for a bilateral eye 
disability. 

In October 2003 and in June 2004, the Board remanded the 
claims for compliance with requirements for notice and 
assistance.  In December 2005, the Board reopened the claims 
and remanded them for further development.  The claims are 
now before the Board for adjudication. 

The issue of entitlement to service connection for a right 
eye disability is addressed in the remand attached to this 
decision and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of hypertension that 
first manifested in service. 

2.  The veteran has no current diagnosis of a left eye 
disability. 


CONCLUSION OF LAW

1.  The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307. 3.309 (2006). 

2.  The criteria for service connection for a left eye 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307. 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in June 2004; a rating decision 
in October 2001; a statement of the case in July 2002; and 
supplemental statements of the case in December 2002, January 
2004, and June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in infantry units.  He contends that his 
hypertension and left eye disabilities first manifested in 
service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 
13 Vet. App. 1, 8 (1999).


Hypertension

The veteran's enlistment physical examination in June 1979 
showed no cardiovascular abnormalities.  In June 1985, an 
examiner recorded the veteran's blood pressure as 152/94 
sitting and 134/94 supine.  However, a subsequent 5-day blood 
pressure check showed no elevated measurements.  No diagnosis 
or treatment regimen was provided. 

While seeking treatment for another condition in February 
1989, an examiner noted the veteran's blood pressure was 
144/100.  In a subsequent 4-day check, three of seven 
measurements were elevated.  The treating physician made no 
chronic disease diagnosis, but in April 1989 a dietician 
provided instruction on a low sodium diet.  In a March 1989 
optical examination, the veteran's blood pressure was 
elevated, and the optometrist noted very mild background 
hypertension that was a possible cause for a right eye 
hemorrhage.  In a November 1989 discharge physical 
examination, blood pressure was not elevated, and the 
examiner noted no vascular abnormalities.  However, he did 
note a history of episodes of high blood pressure and ordered 
a 3-day blood pressure check.  The results are not of record. 

Private medical records for treatment of other conditions 
from July 1990 to June 1995 show a mix of elevated and normal 
blood pressure measurements with no diagnoses of a chronic 
condition and no notations of prescription medication for 
hypertension.  However, in June 1995, a private physician 
noted that the veteran had a history of high blood pressure 
for the last six years, that he had recently gained 30 to 40 
pounds, and that he had abandoned a low caloric diet.  The 
physician diagnosed uncontrolled essential hypertension and 
prescribed medication. 

Private and VA records from 1995 to 2005 for other conditions 
show continued use of medication with fewer elevated 
measurements.  In February 1999, June 2000, and January 2002, 
examiners noted that the veteran's hypertension was in good 
control.  However, in June 2001, the veteran had an illness 
secondary to high blood pressure that prevented working on 
two occasions. 

In January 2006, a VA examiner reviewed the entire claims 
file and history of hypertension treatment.  He noted that 
the veteran's first diagnosis of hypertension and use of 
medication was in 1992 but did not cite the applicable 
treatment report. He also stated that the veteran had blood 
pressure in the hypertensive range in service and 
subsequently after service.  However, on examination, the 
veteran's blood pressure on three measurements was not 
elevated.  Examination of the heart including an 
echocardiogram was normal.  Nevertheless, the examiner 
continued the diagnosis of hypertension and concluded that 
his high blood pressure developed in service. 

On the basis of the opinion of the January 2006 VA examiner, 
the Board concludes that the veteran has hypertension that 
first manifested in service.  Service medical records show 
some elevated measurements at the end of service but no 
diagnosis of a chronic condition and no treatment other than 
dietary advice.  Post-service records show some isolated 
elevated measurements but no clear diagnosis and no 
prescribed medication until 1995.  On their face, the records 
do not establish a chronicity of symptoms and a diagnosis of 
a chronic disease until many years after service.  The most 
recent examination shows no cardiac abnormalities or evidence 
of restricted activity due to a cardiovascular disease.  
However, competent medical opinion is that hypertension is 
currently present and that the hypertension existed in 
service, continued after service, and is presently under 
control by medication.  Absent evidence to the contrary, the 
Board is not in a position to question this opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A.
§ 5107(b) (West 2002).  In this case, resolving all benefit 
of any doubt in favor of the veteran, the Board finds that 
his hypertension is service-connected. 

Left Eye Disability

The veteran's enlistment physician examination report shows 
no eye abnormalities. 

The veteran sought treatment in May 1986 for an injury to his 
left eye caused by a chemical burn.  His eye was flushed and 
he was prescribed eye drops.  The examiner diagnosed a 
chemical burn of the conjunctive sac.  In February 1988, the 
veteran injured his left eye again when he was struck by a 
tree branch.  The initial diagnosis was a scratched cornea, 
but an eye stain showed no laceration.  The final diagnosis 
was traumatic conjunctivitis and he was treated with an 
ointment.  In March 1989, the veteran sought treatment for a 
red spot in this right eye, not caused by trauma or a foreign 
body.  An examiner diagnosed subconjunctive hemorrhage 
possibly caused by high blood pressure.  A comprehensive 
examination showed that there was no effect on visual acuity 
or field of vision. 

In November 1989, the veteran underwent another comprehensive 
eye examination. The examiner noted that the veteran had 
hyperoptic astigmatism, but there was no change in 
prescription.  The veteran had no loss of acuity or field of 
vision.  The corneas and conjunctiva of both eyes were clear.  
The examiner noted small pingueculae in both eyes and 
prescribed "artificial tears."  He was returned to duty 
with no examination required for two years.  The discharge 
physical examination the same month showed no eye 
abnormalities and noted only the history of conjunctivitis. 

In July 1990, the veteran sought treatment from VA when his 
right eye was hit by a rock.  His eye was noted to be red and 
painful three days after the injury but there was no 
diagnosis of permanent damage and no follow-up examination.  
In May 1998, he sought treatment from a private physician for 
a growth on the right (nasal) side of his left eye.  The 
physician diagnosed pterygium and recommended surgery to 
remove the growth and rule out a carcinoma.  The veteran 
underwent excision of the pterygium, conjunctivoplasty, and 
amellar keratectomy of the left eye that was noted as 
successful.  Biopsy showed that the growth was actinic 
keratosis and solar elastosis. 

In January 2006, a VA physician reviewed the entire claims 
file and noted the surgery for a pterygium in the left eye as 
well as the veteran's complaint of photophobia since the 
1980's.  On examination, she noted a pterygium in the right 
eye that did not involve the visual axis or create an 
astigmatism or refractive error.  In the left eye, she 
observed a faint scar where the pterygium had been excised.  
Otherwise, corneas, irises, and lenses were clear.  No 
diplopia or visual field deficit was noted.  Corrected near 
and distant vision was normal.  The diagnosis was pterygium 
in the right eye.  She also noted that it might account for 
slight photophobia but without the need to wear sunglasses at 
all times.  She also noted that the condition did not affect 
vision or daily activities

The Board concludes that the veteran has no currently 
diagnosed disability in the left eye.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Unites States Court of 
Appeals for Veterans Claims noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Board concludes that the preponderance 
of the evidence is against the claims for service connection 
for a left eye disability, because the evidence of record 
does not show any currently diagnosed left eye disability.

The weight of the credible evidence demonstrates that the 
veteran has no diagnosed left eye disability.  Therefore, 
there is no disability of the left eye for which service 
connection can be granted.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for hypertension is granted. 

Service connection for a left eye disability is denied. 


REMAND

Additional development is needed prior to further disposition 
of the claim.  Although the Board regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, 
the veteran has been diagnosed with a current right eye 
disability.  His service medical records show treatment for 
right eye conditions.  The veteran has stated that the right 
eye condition has existed since service.  The Board finds 
that an examination is needed to determine whether the 
current right eye condition is related to the veteran's 
service.

Accordingly, this case is REMANDED for the following actions:

1.  Forward the claims folder to the 
physician who conducted the January 2006 
VA examination.  No additional physical 
examination of the veteran is necessary, 
unless the examining physician determines 
otherwise.  The examiner should indicate 
that the claims folder has been reviewed.  
The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent or greater probability) that the 
veteran's currently diagnosed pterygium 
of the right eye is related to his 
inservice treatment for subconjunctive 
hemorrhage or for pingueculae in the 
right eye, for which he was prescribed 
"artificial tears."  If the examiner from 
the January 2006 examination is 
unavailable, please request that another 
examiner be assigned to offer the 
requested opinion.

3.  Then, readjudicate the claim for 
service connection for a right eye 
disability.  If further action remains 
adverse to the veteran, provide the 
veteran and any representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond thereto. Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


